BARKDULL, Judge.
Both of the appellants in the above causes appeal from the same interlocutory decree adjudicating “ * * * that a partnership relation existed in this case between the plaintiff (Alan D. Fulton) and the defendants (R. K. Cooper, individually, and R. K. Cooper, Inc.), which partnership commenced on or about July 1, 1952, and terminated on or about October 6, 1958, when the plaintiff was excluded from the business. The partnership between Alan D, Fulton and R. K. Cooper consisted of an insurance agency which was operated by and through the defendant, R. K. Cooper, Inc.”
*617An examination of the record discloses substantial, competent evidence to support this decree. It reveals that Fulton established the insurance department of R. K. Cooper, Inc. with his insurance contacts at the invitation of R. K. Cooper, individually, and was to receive fifty (50%) per cent of the net profits of this department. He was in sole charge of the insurance department of R. K. Cooper, Inc., and he suffered a charge against his earnings of fifty (50%) per cent of the expenses or losses incurred in the operation of this department.
Therefore, he is entitled to an accounting of fifty (50%) per cent of the net profits of the insurance department of the appellant, R. K. Cooper, Inc., of and from the appellants for the period the relationship existed.
The interlocutory decree to account is affirmed.
Affirmed.